               Case 1:19-cv-02609-DLC Document 45
                                               44 Filed 08/24/20
                                                        08/21/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-~---------------------------                                       ---------------           X


JAMILLAH COOPER,
                                                                                                  STIPULATION OF
                                                                                 Plaintiff,       CONFIDENTIALITY
                                                                                                  AND PROTECTIVE
                                                 -against-                                        ORDER

THE CITY OF NEW YORK and POLICE OFFICER                                                           19 Civ. 2609 (DLC)(BM)
JESSICA RIVERA (SHIELD 29757),

                                                                          Defendants.

----------------------------------------------               - -------------------            X



                           WHEREAS, defendants City of New York and Police Officer Jessica Rivera

intend to produce certain documents pursuant to Rule 26 and 34 of the Federal Rules of Civil

Procedure that Defendants deem or may deem to be confidential, private, subject to an applicable

privilege, or otherwise inappropriate for public disclosure;

                           WHEREAS, Defendants object to the production of those documents unless

appropriate protection for their confidentiality is assured;

                           WHEREAS, good cause exists for the entry of an order pursuant to Rule 26( c) of

the Federal Rules of Civil Procedure;

                           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between Plaintiff pro se and the attorney for Defendants that documents and information

shall be provided in accordance with the terms of this Stipulation of Confidentiality and

Protective Order as follows:

                            1. This Action shall mean Jamillah Cooper v. City of New York, et al., 19 Civ.

2609 (DLC).
        Case 1:19-cv-02609-DLC Document 45
                                        44 Filed 08/24/20
                                                 08/21/20 Page 2 of 8




               2. As used herein, without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean:

               (A) Employment/personnel        related records for the individual Defendants,

                    including performance evaluations;

               (B) Disciplinary histories or other records from Civilian Complaint Review

                    Board, Internal Affairs Bureau, other New York City Police Department

                    ("NYPD") divisions or any other governmental agency for the individual

                    Defendants;

               (C) Full names and contact information and any other personal identifying

                    information of non-party individuals and/or witnesses;

               (D) NYPD Training materials, including, but limited to, sections of the Patrol

                    Guide, Administrative Guide, Operations Orders, training manual, and

                    directives (to the extent those materials are not publicly available);

               (E) Records relating to Plaintiff's medical treatment;

               (F) Any other documents produced pursuant to Monell v. Dept. of Social Servs.,

                    436 US 658 (1978); and

               (G) Other documents and information that may in good faith, during the

                    pendency of this litigation, be designated "Confidential Materials" by the

                    Defendants or the Court.

               3. The documents and information as defined in Paragraph 2 shall not be deemed

"Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained by

Plaintiff from sources other than Defendants, or (b) are otherwise publicly available.




                                                 2
        Case 1:19-cv-02609-DLC Document 45
                                        44 Filed 08/24/20
                                                 08/21/20 Page 3 of 8




               4. Defendants reserve the right to designate any document confidential pursuant

to this agreement if necessary after production of such documents to Plaintiff.

               5. Any documents produced by a non-party pursuant to a subpoena in this action

and that are designated as Confidential Materials by Defendants shall be governed by the terms

of this Stipulation of Confidentiality and Protective Order.

               6. Defendants shall have a reasonable time to inspect and designate as

"Confidential Materials" documents sought from third parties.

               7.      Confidential Materials may not be used for any purpose other than for the

preparation, settlement, or presentation of this action.

               8. Defendants shall designate in good faith particular documents "Confidential

Materials" by labeling such documents "Confidential" and/or by designating such documents by

bates number in a writing directed to Plaintiff.

               9.      Inadvertent production of any document or information which is

privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune

from discovery, shall not constitute a waiver of any privilege or confidentiality or of another

ground for objecting to discovery with respect to that document, or its subject matter, or the

information contained therein, or of the disclosing party's right to object to the use of any such

document or the information contained therein during any proceeding in this litigation or

otherwise.

                10.    If Plaintiff objects to the designation of particular documents or

information as "Confidential Materials," Plaintiff shall state such objection in writing to the

defendants, and the parties shall endeavor in good faith to resolve such an objection. If such an

objection cannot be resolved, then, within thirty (30) days of receiving the response to the



                                                   3
        Case 1:19-cv-02609-DLC Document 45
                                        44 Filed 08/24/20
                                                 08/21/20 Page 4 of 8




objection to the material's classification as confidential, the plaintiff shall seek judicial

intervention.   Any such materials or information shall remain confidential until the parties

resolve the objection or there is a resolution of the designation by the Court.

                11.       Plaintiff shall not disclose the Confidential Materials to any person other

than a party or the attorney of record for Defendants, except under the following conditions:

                a. Disclosure may be made only if necessary to the preparation or presentation of

                      plaintiffs   case in this Action, to those individuals described in the

                      subparagraph (b) below.

                b. Disclosure before trial may be made only to a party, to an expert who has been

                      retained or specially employed by Plaintiff in anticipation of litigation or

                      preparation for this Action, to a witness and court reporter at deposition, or to

                      the Court.

                c. Before any disclosure is made to a person listed in subparagraphs (a) and (b)

                      above (other than to the Court), Plaintiff shall provide each such person with a

                      copy of this Stipulation of Confidentiality and Protective Order for review,

                      and such person shall consent in writing, in the form annexed hereto as

                      Exhibit A, not to use the Confidential Materials for any purpose other than in

                      connection with the prosecution or settlement of this Action and not to further

                      disclose the Confidential Materials except in testimony taken in this Action.

                      Plaintiff shall retain the signed consent and furnish a copy to defendants'

                      attorney upon request, although the name of an expert that Plaintiff does not

                      intend to call as a trial witness may be redacted from such consent before it is

                      produced.



                                                    4
        Case 1:19-cv-02609-DLC Document 45
                                        44 Filed 08/24/20
                                                 08/21/20 Page 5 of 8




                 12.    Deposition   testimony    concerning    any Confidential   Materials   which

reveals the contents of such materials shall be deemed confidential. Defendants may designate

deposition exhibits and portions of deposition testimony as Confidential either by: (a) indicating

on the record during the deposition that questions relate to Confidential Materials, and can

request that the court reporter/stenographer to bind the transcript of the designated testimony in a

separate volume and with a cover page prominently marked "Confidential Information Governed

by Stipulation     of Confidentiality    and Protective       Order;"   or (b) notifying   the court

reporter/stenographer and all attorneys of record, in writing, within 45 days after a deposition

transcript has been received of the specific pages and lines of the transcript that are to be

designated "Confidential," in which event the parties receiving the transcript will be responsible

for marking the copies of the designated transcript in their possession or under their control as

directed by the respective parties and/ or their attorneys.

                 13.    If any paper which incorporates any Confidential Materials or reveals the

contents thereof is filed in this Court, those portions of the papers shall be filed under seal, in

accordance with the rules of the District Court in which the Matter is filed and/or the Individual

Rules of the judge to whom the papers are directed.

                 14.    However, where the confidential information is not material to issues

addressed in court submissions and the parties agree in writing that the redaction of personal,

confidential and/or identifying information would be sufficient to protect the interests of parties

or non-parties, Plaintiff may file redacted documents without further order of the Court.

                 15. Within 30 days after the tennination of this Action, including any appeals, the

"Confidential Materials," including all copies, notes, and other materials containing or referring

to information derived therefrom (other than the Court's copies of such materials), shall be



                                                   5
         Case 1:19-cv-02609-DLC Document 45
                                         44 Filed 08/24/20
                                                  08/21/20 Page 6 of 8




returned to Defendants' attorneys or, upon Defendants' attorneys' consent, destroyed; except

that, Plaintiff'scounsel shall retain one copy of the Confidential Materials, and any Confidential

Materials containing Plaintiffs attorney work product, to the extent required to comply with

applicable law or regulation, so long as appropriate and reasonable safeguards (at least as

stringent as those used to protect Plaintiffs own information of like nature) are imposed to

prevent the use of the Confidential Materials for any other purpose. Confidential Materials

which were uploaded to a database or review platform, including any backups, and which cannot

reasonably be deleted, must be quarantined and secured to prohibit access to the Confidential

Materials.

               16.    Nothing in this Stipulation of Confidentiality and Protective Order shall be

construed to limit Defendants' use of their own Confidential Materials in any manner.

               17.    This Stipulation of Confidentiality and Protective Order will survive the

termination of the litigation and will continue to be binding upon all persons to whom

Confidential Materials are produced or disclosed. All documents or information that have been

deemed confidential pursuant to this order, including all copies and non-conforming copies

thereof, shall remain confidential for all time. Once the Matter has been resolved, including all

appeals, the Confidential Materials, including all copies and non-conforming copies thereof,

shall not be used by Plaintiff, or anyone receiving confidential documents pursuant to paragraph

11 herein, for any purpose without prior Court approval.

               18.    This Stipulation of Confidentiality and Protective Order shall be binding

upon the parties immediately upon signature and shall be submitted to the Court for entry as an

Order.




                                                6
          Case 1:19-cv-02609-DLC Document 45
                                          44 Filed 08/24/20
                                                   08/21/20 Page 7 of 8




                  19.     The terms of this Stipulation of Confidentiality and Protective Order shall

  be binding upon all current and future parties to this action and their counsel.

                  20.    This Stipulation of Confidentiality and Protective Order may be executed

  in counterparts, and when each party has signed and delivered at least one such counterpart, each

  counterpart shall be deemed an original, and, when taken together with other signed counterparts,

  shall constitute one Stipulation of Confidentiality and Protective Order, which shall be binding

  upon and effective as to all Parties.

                  21. The Court will retain jurisdiction over all persons subject to this Stipulation of

  Confidentiality and Protective Order to the extent necessary to enforce any obligations arising

  hereunder or to impose sanctions for any contempt thereof.

  Dated: New York, New York
         August 19, 2020


             RICHARD K. HERSHMAN                        JAMES E. JOHNSON
             Attorney for Plaintiff                     Corporation Counsel of the
             49 West 37 th Street , ih Floor             City of New York
             New York, New York 10018                   Attorney for Defendants City of New York
                                                        and Ri vera Santana
                                                           ffeburch Street, Rm. 3-306A
                                                        New York, New York 10007

                                                        By:~       S. S~        Is
                                                            Corey S. Shoock, Esq.

                                                        SO ORDERED:

The parties are directed to
follow the Court's
Individual Practices
for filing documents under                              HON. DENISE L. COTE
seal.                                                   UNITED STATES DISTRICT JUDGE

                                                        Dated: __August
                                                                   _ __ 24
                                                                         ____           , 2020




                                                    7
         Case 1:19-cv-02609-DLC Document 45
                                         44 Filed 08/24/20
                                                  08/21/20 Page 8 of 8




                                           EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated ___________ 2020, entered into the Matter entitled Jamillah Cooper v.

City of New York, et al., 19 Civ. 2609 (DLC)(BM), understands the terms thereof.               The

undersigned agrees not to use the Confidential Materials defined therein for any purpose other

than in connection with the prosecution of this case, and will not further disclose the Confidential

Materials except in testimony taken in this case.




Date:                                                   Signature:



                                                        Print Name:



                                                        Occupation:




                                                    8
